ON APPLICATION FOR REHEARING
No. 4500.
Decided April 11, 1951.
By THE COURT.
Submitted on application of appellants for rehearing. Our rules do not contemplate the filing of applications for rehearing, but, if the Court has failed to consider some material question or has overlooked some controlling authority or principle of law, we entertain such an application.
An examination of the propositions advanced and argued in' the brief with the application is convincing that nothing is presented which we did not fully consider either in the original opinion on the merits in the law appeal or on the motion to dismiss the law and fact appeal.
It is too late to relitigate the question presented and determined in the motion to dismiss the appeal on questions of law and fact, viz., the failure of appellant to file the appeal bond within statutory time.
We adhere to our decision on the merits and are satisfied that we considered all facts material to the law questions presented and properly decided the case upon the record as presented.
The application will be denied.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.